DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 2/26/2021 has been entered. Claims 2-3, 8, 10-11, 17 have been cancelled, claims 18-24 are added to the current application. Pending claims 1, 4-7, 9, 12-16 and 18-24 remain allowed.
Amendment to Specification
Applicant’s amendment to specification para [001] directed to “CROSS REFERENCE TO RELATED APPLICATION” has been entered. The amendment updates the status of parent application and does not add any new matter.

Reasons of Allowance

Claims 1, 4-7, 9, 12-16 and 18-24 are allowed.  The following is an examiner’s statement of reasons allowance: 

Claims 1, 4-7, 9, 12-16 and 18-24  are allowed because the prior art of record Lin and Sergheraert, Lanter and Torr either alone or in combination teach an extruded gelatin based feed particles where  but do not teach or suggest singularly or in combination, at least the limitations of base claim 1 that requires extruded particles with moisture content of “less than 12%” and durability of the particle of at least 70% based on a standardized K –state test  in conjunction with specific proportion of gelatin where “gelatin is present at about 0.2 to 3.0 weight percent of the feed particle when the extruded animal feed particle has a particle size of less than about 3/8 inch and gelatin is present at about 0.3 to 5 weight percent of the feed particle during extrusion when the extruded animal feed particle has a particle size of about 3/8 inch or larger" such that the proportion of starch present in the extruded particle “insufficient and unavailable to serve as a binder” . Also, see applicant’s arguments on pages 7-9 regarding claims 1, 4-7, 9, 12-16 and 18-24 of applicant’s response of 10/28/2020, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792